department of the treasury internal_revenue_service washington d c date number release date cc intl br5 wta-n-109504-99 uilc internal_revenue_service national_office field_service_advice memorandum for chief virginia-west virginia appeals_office att from jeffrey l dorfman chief cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend appeals officer products taxpayer sub insurer a insurer b country a date q dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii dollar_figurejj dollar_figurekk wta-n-109504-99 issue sec_1 whether premium income received by the taxpayer’s wholly-owned insurance subsidiary from an unrelated insurance_company pursuant to a reinsurance agreement should be allocated to the taxpayer for one or more of the following reasons a the subsidiary is a sham corporation b the reinsurance agreement does not constitute valid reinsurance and or c the reinsurance transaction otherwise lacks economic_substance alternatively assuming the reinsurance transaction is respected whether the service may allocate premium income received by the insurance subsidiary to the taxpayer under sec_482 or sec_845 conclusion sec_1 the facts need to be more fully developed based on the information we have received to date and the representations made by the appeals_office the facts suggest that the insurance subsidiary should not be treated as a sham corporation the reinsurance agreement should be respected as valid reinsurance and the reinsurance transaction did not lack economic_substance however the facts once fully developed may support the conclusion that the transaction lacked economic_substance under these circumstances all premium income received by the reinsurance company would be allocated to the taxpayer and the reinsurance transaction treated as a sham sec_482 and sec_845 can be used to allocate a portion of the premium income received by the insurance subsidiary to the taxpayer because a portion of the premium income is really a disguised sales commission earned by the taxpayer facts the taxpayer is engaged in the business of selling products to consumers and often sells products to consumers on credit as part of a credit sale the taxpayer offers as an agent for an unrelated insurance_company insurer a to sell credit insurance to its customers including credit life property and unemployment insurance customers designate the taxpayer as the beneficiary of the insurance policies and the insurance policies provide coverage during the period that a loan is outstanding the insurance proceeds are used to repay any outstanding loan balance in the event the customer dies or becomes unemployed or the property is destroyed or stolen wta-n-109504-99 the taxpayer receives commissions for selling insurance before the years in issue the taxpayer generally received a sales commission on single premium credit life_insurance a on single premium credit property insurance and a commission on single premium unemployment insurance the taxpayer also received a retrospective sales commission retro refund from insurer a based on the loss experience of the insurance_business as a whole rather than on a policy-by-policy basis the taxpayer received a retro refund equal to the amount if any by which the premiums_paid by customers net of the up-front sales commission exceeded the insurer’s expenses and loss experience on date q the taxpayer formed an insurance_company sub in country a with a capital_contribution of dollar_figurekk sub had no employees and paid no compensation to any of its officers all of sub’s officers were also officers of the taxpayer sub is not regulated by any state or agency of the united_states and uses the taxpayer’s address as its mailing address sub’s only insurance activities relate to the reinsurance of insurance sold by the taxpayer to its customers sub erroneously filed its income_tax return on a fiscal_year basis and has agreed to make the necessary adjustments to conform its income_tax return to a calendar_year income_tax return additionally sub and the taxpayer filed their income_tax returns as if sub had made a valid sec_953 election to be treated as a domestic insurance_company although the election was not done properly sub recently received section relief regarding the election the taxpayer formed sub to reinsure risks that were directly insured by insurer a under a reinsurance treaty insurer a ceded all of the taxpayer’s credit insurance to sub the reinsurance treaty provided that the credit life_insurance was reinsured on an as written or as issued basis thus insurer a transferred reserves assets for the credit life_insurance to sub however the credit property and credit unemployment insurance was reinsured on an as earned basis thus insurer a retained the reserves for property and unemployment insurance until it was earned sub was required to place the reserves supporting its reinsurance business in a_trust the trust could only release reserves if authorized by both insurer a and sub the reserves remained in trust until after the policies expired insurer a had a security_interest in the trust upon formation of sub the taxpayer agreed to reduce its sales commission from to of the net premium for credit life_insurance and from to of net premium for credit property insurance the taxpayer continued to receive a commission of the net premium for unemployment insurance sold to customers the taxpayer states that insurer a required the commission rates to be reduced due to wta-n-109504-99 the higher risk associated with sub’s low level of capitalization the taxpayer was no longer entitled to receive retro refunds as a result of the reinsurance transaction the retro refunds were effectively transferred to sub the following examples illustrate the insurance transactions before and after the formation of sub before sub was formed the taxpayer would receive a dollar_figure premium for a credit life_insurance_policy the taxpayer would keep dollar_figure of dollar_figure as a sales commission on credit life policies and forward the remaining dollar_figure dollar_figure premium minus the dollar_figure sales commission to insurer a from the remaining dollar_figure insurer a would deduct an administrative fee equal to of the premium amount or dollar_figure and earn investment_income for years on the remaining dollar_figure assuming no losses were claimed on the policy the dollar_figure would be paid out to taxpayer as a retro refund thus if insurer a earned a rate of return on the funds representing the future retro refund insurer a would earn dollar_figure from the insurance transaction dollar_figure administrative fee dollar_figure x x years over a two-year period the taxpayer would earn dollar_figure dollar_figure sales commission plus dollar_figure retro refund if insurer a paid dollar_figure for claims under the policy then the retro refund would be reduced to dollar_figure dollar_figure - dollar_figure leaving taxpayer with dollar_figure from the insurance_policy after sub was formed assuming there were no claims under the policy the taxpayer would receive only dollar_figure sales commission rather than dollar_figure from the above transaction the remaining dollar_figure would go to insurer a insurer a would retain dollar_figure as an administrative fee and transfer dollar_figure to sub as a reinsurance_premium no retro refunds were to be paid_by either sub or insurer a to the taxpayer insurer a maintained sub’s insurance books supervised and paid all claims arising under the insurance policies and calculated sub’s reserve liabilities in accordance with national association insurance commissioners naic standards at various times during insurer a’s relationship with the taxpayer losses on credit life_insurance policies exceeded the premiums received on the credit life_insurance polices however we have no information concerning whether losses on all risks ceded to sub exceeded premiums rather we only have general information that overall the insurance sold by the taxpayer was very profitable because claims tended to be small and relatively infrequent due to the high profits associated with the business it is our understanding that the taxpayer enjoyed a substantial amount of bargaining power in selecting the direct insurer after the reinsurance transaction occurred the taxpayer terminated prospectively its relationship with insurer a in favor of another direct writer of insurance insurer b insurer b offered higher commissions to taxpayer -- on wta-n-109504-99 all business it produced rather than the and rates paid_by insurer a for purposes of our analysis we will only refer to insurer a as the direct insurer as we do not believe the change in direct insurer from insurer a to insurer b has a meaningful effect on the outcome of our analysis additionally it is our understanding that during the tax years before us most of the transactions at issue involved insurer a as the direct insurer the following chart represents select tax figures of sub tax item life_insurance_gross_income taxable_income small life_insurance co deduction dividends to taxpayer loans to taxpayer principal_amount law and analysis a introduction fye dollar_figure fye dollar_figure hh bb dd cc aa ii ee gg jj ff the facts of this case are similar to the those addressed by the tax_court in united parcel service of america inc v commissioner t c memo ups and wright v commissioner t c memo affd a f t r 2d ria 9th cir in both cases the taxpayers established thinly capitalized foreign insurance_companies with no employees the reinsurance companies reinsured risks arising solely from the sale of insurance to customers of the taxpayers through unrelated insurance_companies the reinsurance transactions shifted income from the taxpayers to the reinsurance companies in each case the tax_court held that the reinsurance transaction effected an impermissible assignment_of_income and lacked economic_substance thus reinsurance premiums were reallocated from the reinsurance company back to the taxpayer in the ups case the tax_court concluded that an impermissible assignment_of_income occurred after considering the functions performed by the taxpayer before and after the reinsurance transaction the risks assumed if any by the direct insurer in the transaction and whether it merely received a fee for performing a pre-designed role and the economic_substance and business purposes underlying the entire transaction the facts of the present case and the ups and wright cases are similar however the present case appears to be factually different than the ups and wright cases in some important respects specifically sub elected to be taxed as a u s_corporation under sec_953 sub appears to be adequately capitalized and to wta-n-109504-99 have reinsured significant risk after the reinsurance transaction the taxpayer still received a substantial up-front sales commission the taxpayer claims that the reserves held by sub were calculated by an actuary applying naic standards and that those reserves are sufficient to support the reinsurance transaction the premiums received from insurer a were set_aside in a_trust and the taxpayer claims that this allowed insurer a to claim surplus credit for the reinsurance no evidence suggests that the taxpayer represented to third parties that it was the insurer rather than insurer a we emphasize that the facts are not completely developed nevertheless based on the available facts we believe that sub is not a sham corporation and that the reinsurance transaction should be respected as valid reinsurance this conclusion may change however when the facts are more fully developed it appears that the business_purpose for the reinsurance transaction was to enable the taxpayer to capture the investment_income that insurer a was earning on the insurance reserves for this to be a sufficient business_purpose the amount of investment_income captured should be substantial in comparison with any_tax benefits derived from the transaction relevant to this analysis is whether alternative means of capturing the investment_income were available that would not have had such a tax_avoidance effect see ups v commissioner supra the facts also strongly suggest that the reinsurance transaction was used to improperly assign sales commission income earned by the taxpayer to sub in computing its taxable_income sub reduced its taxable_income substantially by claiming the small_life_insurance_company_deduction under sec_806 and the life_insurance_reserve deduction under sec_807 thus the tax imposed on income on earned by sub would be less than the tax imposed on the same income earned by the taxpayer the taxpayer cannot assign sales commission income to another related_taxpayer discussed below are the reasons why a portion of the premium income received by sub should be reallocated to the taxpayer under sec_482 and sec_845 b sec_482 sec_482 can be considered to be an amalgam of economic_substance assignment_of_income and clear_reflection_of_income principles see 714_f2d_977 9th cir citing b bittker j eustice federal income_taxation of corporations and shareholders pincite 4th ed sec_482 in part provides in any case of two or more organizations trades_or_businesses whether incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or in directly by the same interests the secretary may distribute apportion or wta-n-109504-99 allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any organizations trades_or_businesses in 48_tc_773 aff'd 407_f2d_629 7th cir cert 396_us_956 overruled in part on other grounds 405_us_394 the tax_court sustained the commissioner’s use of sec_482 to reallocate income from an insurance_company to its corporate parent in a case with facts essentially identical to the present case the relevant facts of the local finance corp case can be summarized as follows as part of their financing business a group of commonly controlled financing companies the finance companies sold credit life_insurance to borrowers the credit insurance was underwritten by an unrelated insurance_company the unrelated insurance_company indirectly paid sales commissions to the finance companies for selling the insurance by paying a commission to an officer of the finance companies the officer in turn assigned the commissions to a corporation controlled by the same shareholders that owned the finance companies the finance companies received a sales commission equal to percent of the premiums received in addition the finance companies received a contingent sales commission in an amount equal to the premiums net of the up-front sales commission reduced by an administrative fee and any claims paid on the policies id pincite the finance companies subsequently formed an insurance_company reinsurance company to reinsurance the risks insured by the unrelated insurance_company the unrelated insurance_company entered into a reinsurance agreement with the reinsurance company to reinsure the risks of the finance companies’ customers for percent of the net premium the unrelated insurance_company retained percent of the net premium and no longer paid any commissions fixed or contingent to the finance companies id pincite the service allocated a portion of the reinsurance premiums percent of net premium received by the reinsurance insurance_company to the finance companie sec_1in the local finance corp case the finance companies could not receive a commission for selling credit insurance under state law local finance corp supra pincite wta-n-109504-99 under sec_482 the tax_court upheld the allocation of income to the finance companies because it was clear that a portion of the premium was really a sales commission earned by the finance companies for selling and servicing the insurance after establishing a reserve to pay claims the reinsurance company was left with approximately percent of the net premium id pincite based on the facts we have been provided it appears that the taxpayer has assigned a portion of both its up-front sales commission and its retrospective sales commission to sub through the reinsurance agreement before the reinsurance transaction the taxpayer was entitled to an up-front sales commission equal to a specified percentage of the premium and a retrospective sales commission based on the claims experience of the insurance policies after the reinsurance transaction the taxpayer’s up-front sale commission percentage was reduced and the retrospective sales commission was eliminated it is very unlikely that the taxpayer would have entered into an arm’s length agreement with an unrelated party on these terms the amount by which the reinsurance_premium paid to sub exceeds the amount that would have been paid to an unrelated party for similar reinsurance is almost certainly a sales commission earned by the taxpayer that is being diverted to sub thus the service may reallocate a portion of the premium income received by sub to the taxpayer under sec_482 we note that in 405_us_394 the supreme court held that sec_482 did not authorize the commissioner to allocate income to an organization when that organization was legally prohibited from receiving that income in the present case the record does not show that any law prevents the taxpayer from receiving sales commissions in fact the taxpayer received sales commissions directly from insurer a both up-front commissions and retro refunds before sub was formed thus the service may allocate income received by sub to the taxpayer under sec_482 c sec_845 in addition to sec_482 the internal_revenue_code contains two additional reallocation provisions that apply specifically to insurance_companies sec_845 generally allows the secretary to reallocate income between two or more related parties who are parties to a reinsurance agreement sec_845 generally allows the secretary to reallocate income between unrelated parties who are parties to a reinsurance agreement if the reinsurance contract has significant tax_avoidance effect for the reasons discussed below sec_845 may also be used to reallocate premium income received by sub from insurer a back to the taxpayer sec_845 wta-n-109504-99 sec_845 provides in the case of or more related_persons within the meaning of sec_482 who are parties to a reinsurance agreement or when one of the parties to a reinsurance agreement is with respect to any contract covered by the agreement in effect an agent of another party to such agreement or a conduit between related_persons the secretary may- allocate between or among such persons income whether investment_income premium or otherwise deductions assets reserves credits and other items related to such agreement recharacterize any such items or make any other adjustment if he determines that such allocation recharacterization or adjustment is necessary to reflect the proper source and character of the taxable_income or any item described in paragraph relating such taxable_income of each such person in this case sub and insurer a are not related it follows that sec_845 may not apply unless it can be established that insurer a was an agent or conduit between sub and the taxpayer in regard to parties serving as conduits between related parties for purposes of sec_845 the legislative_history of sec_845 provides treasury can use its recharacterization authority for a reinsurance agreement between unrelated parties where one of the parties to the agreement with respect to any contract covered by the agreement in effect is a conduit between related_persons thus although one party may not have de_facto control_over the business of the other party as required by sec_482 it may have unilateral control_over the profit levels for both parties with respect to specific lines of business covered by a reinsurance agreement which can be used to distort the income of the parties the act also makes it clear that the allocation and recharacterization authority can be used with respect to related_persons when one party to a reinsurance transaction acts as a conduit between the related_persons whether a party is an agent of or conduit between other parties must be determined in light of all the facts and circumstances wta-n-109504-99 an example of a fact that would tend to establish that an agency relationship existed is control on the part of the reinsurer over the amount of policyholder dividends that are paid_by the reinsured this authority is generally similar to that provided under sec_482 except that the authority extends to a broader class of items and may be exercised whenever it is necessary to reflect the proper character and source of the item joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess pincite- based on this legislative_history the service has authority to reallocate income between the taxpayer and sub under sec_845 after forming sub the taxpayer willingly reduced its sales commissions and no longer received retro refunds from insurer a the taxpayer agreed to these reduced benefits without any material changes in the manner in which it offered the policies to its customers therefore the parties appear to have negotiated a reduction in the taxpayer’s sales commissions and retro refunds in conjunction with a related agreement between sub and insurer a which effectively reallocated a portion of the sales commission and retro refunds to sub insurer a was a conduit with respect to the commission payment because insurer a was primarily concerned with its processing fee and was not adversely affected by the reallocation of the taxpayer’s commissions and refunds to sub we conclude that this type of manipulation is contemplated by sec_845 accordingly sec_845 can be used to reallocate a portion of the reinsurance_premium received by sub to the taxpayer because a portion of the premiums is actually a sales commission earned by the taxpayer we note that the small life_insurance deduction claimed by sub is a tax preference item for purposes of the alternative_minimum_tax sec_1 g - d ii and that sub should not be able to file a consolidated_return with the taxpayer for five years sec_1504 we also note that a portion of the reinsurance premiums received by sub from insurer a may need to be capitalized and amortized under sec_848 if sub has not capitalized those amounts insurer a may be limited in its ability to reduce its policy_acquisition_expenses arising from policies reinsured with sub under sec_848 see sec_1_848-2 case development hazards and other considerations in addition to developing the information discussed above we suggest you consider the following before taking action on the points discussed above wta-n-109504-99 sec_482 and sec_845 in 405_us_394 the supreme court held that the secretary’s authority to reallocate income under sec_482 was limited in situations where a federal_law prevented the party performing the services from earning the income the taxpayer did not earn sales commissions on credit life_insurance policies sold to customers in virginia the protest seems to indicate that the taxpayer had contractually agreed to pay for the credit life_insurance however some states including virginia may prevent the taxpayer from receiving a sales commission on credit life_insurance if so this could limit our ability to reallocate income to the taxpayer under sec_482 and sec_845 please call steven jensen pincite-3870 if you have any further questions jeffrey l dorfman
